Citation Nr: 1642631	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss

2. Entitlement to service connection for tinnitus


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1954 to March 1955 and April 1955 to October 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.

The Board remanded these matters in June 2015 and April 2016 to the RO for further development.  The Board finds that remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand orders require substantial, not strict, compliance). 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; sensorineural hearing loss was not exhibited within the first post-service year.

2. Tinnitus did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post-service year.  



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. Tinnitus was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO's May 2012 and August 2012 notice letters advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded VA examinations in November 2012, November 2015, and June 2016.  In addition, several VA medical opinions have been sought in this matter.  In June 2015 and April 2016, the Board remanded the claims to obtain updated examinations and medical opinions.  The examination reports and opinions are adequate, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA satisfied its duty to obtain medical opinions in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


Service Connection

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as sensorineural hearing loss and tinnitus, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that he has hearing loss and tinnitus that is etiologically related to his time in service.  He claims to have continuous hearing loss and ringing symptoms due to gun firing during service.  See February 2013 VA Form 21-4138.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  At the November 2012 VA examination, the Veteran had speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  He therefore has a bilateral hearing disability for VA purposes. 

The Veteran claims acoustic trauma in service and the Board finds his accounts credible. The Veteran's Form DD-214 reveals that his military occupational specialty (MOS) was a radio operator with moderate probability of noise exposure.  As such, acoustic trauma is conceded.  The remaining issue, therefore, is whether there is any nexus between the Veteran's current hearing loss and tinnitus disabilities and his active service.

Service treatment records show normal hearing.  September 1954 entrance and October 1959 separation examinations show normal whispered voice tests and no complaints of hearing loss or tinnitus symptoms.  On October 1959 examination, the Veteran denied having or having had ear, nose or throat trouble.  A clinical evaluation of his ears was normal.

Post-service, in May 2000 VA outpatient records, the system review section reflects that the Veteran referred to left ear hearing loss and it was noted that there was no tinnitus.  On physical examination his ears were normal.  An assessment of left ear hearing loss by history was given.  In August 2000, the problem list indicates a history of bilateral sensorineural hearing loss. The Veteran has reportedly used hearing aids since 2003.  In September 2000, left ear hearing loss was listed as an ongoing condition.  

The Veteran was afforded a VA examination in November 2012.  Following evaluation of the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss is not at least as likely as not caused by or a result of an event in military service because enlistment and discharge examinations show normal hearing with no complaints of hearing loss.  As for tinnitus, the examiner noted the Veteran's complaints of tinnitus symptom since discharge from service.  The examiner indicated that tinnitus is at least as likely as not caused by service, because tinnitus is a known symptom of hearing loss.  In a January 2013 addendum, it is noted that tinnitus is less likely as not related to in-service noise exposure because there is no evidence of hearing loss at discharge from service.

In February 2014 the Veteran had a VA audiological evaluation.  He reported longstanding problems with hearing loss, but denied tinnitus.  

The Veteran was afforded a VA examination in November 2015.  Following evaluation of the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner concluded that he could not provide a medical opinion on the etiology of the Veteran's current bilateral hearing loss disability without resorting to speculation.  As rationale, the examiner stated that service treatment records do not contain audiometric records, thus he cannot determine hearing status at separation.  As for tinnitus, the examiner opined that it less likely than not caused by or a result of military noise exposure because the Veteran reported tinnitus was present for 15 or 20 years starting in 1990 or 1995, approximately 20 years after discharge from service in 1959.  The examiner noted that February 2014 VA medical records show that the Veteran denied tinnitus symptoms and service treatment records show no evidence of tinnitus.

The Veteran was afforded an additional VA examination in June 2016.  Following evaluation of the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner concluded that he could not provide a medical opinion on the etiology of the Veteran's current bilateral hearing loss disability without resorting to speculation.  As rationale, the examiner stated that entrance and separation examinations showed normal whispered voice tests, however, such tests do not account for high frequency hearing loss and there is no other objective evidence during service.  The examiner acknowledged the Veteran's claim of noise exposure during service due to rifle fire, but medical literature indicates not everyone exposed to loud noise will develop hearing loss.  Thus, although hazardous noise exposure is conceded, this does not necessarily equate to the development of hearing loss without supporting objective evidence.  As for tinnitus, the examiner noted that the Veteran reports having symptoms of tinnitus since discharge from service.  The examiner concluded that he could not provide a medical opinion on the etiology of the Veteran's current tinnitus without resorting to speculation because there is no objective evidence of noise injury or complaints of tinnitus during service.

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has bilateral hearing loss and tinnitus etiologically linked to his time in service.

The Board has initially considered whether presumptive service connection is warranted for sensorineural hearing loss or tinnitus.  However, the record fails to show that sensorineural hearing loss or tinnitus manifested to a degree of 10 percent within the one year following his service discharge in October 1959.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss and tinnitus is commonly known and, therefore, the Veteran's claim that these disabilities are related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the Veteran's statements are not supported by the record.  

The clinical evidence regarding the etiology of hearing loss and tinnitus is not conclusive.  The November 2012 examination report concludes that hearing loss is not related to service based on the lack of findings of hearing loss in service or for years after service and is conclusory.  The report also initially concludes that tinnitus is related to service based on the Veteran's history of tinnitus since service.  That opinion is changed in the addendum.  That opinion is based on the Veteran's history that has not been consistent and is of little probative value.  It was also amended by a negative opinion.  The 2015 and 2016 examination reports do not relate hearing loss or tinnitus to service.  The opinions discuss the difficulty in determining whether hearing loss and tinnitus are related to service since audiometric testing was not done at the time.  While acoustic trauma in service was noted as a possible cause, it was not concluded that it was as likely as not the cause, only that a determination could not be made without supporting objective evidence.  In essence the lack of clinical evidence from service and more than 40 years after service precluded the examiners from providing an etiology opinion without resorting to speculation.  The etiology opinions by medical providers are not dispositive; service connection may not be based on speculation.  

To the extent that the Veteran is claiming continuity of symptoms since service, this is not convincing.  There is no indication in the medical evidence of record that the Veteran had tinnitus or hearing loss during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  When the Veteran exhibits a 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of tinnitus or hearing loss either in service or for many years after service discharge.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic auditory symptomatology dating from service are not convincing.  The Veteran denied tinnitus when seen in May 2000 and on VA examination in November 2015, the Veteran reported tinnitus was present for 15 or 20 years, which is long after service discharge.  This is not consistent with other complaints that tinnitus was present since service.  Regarding hearing loss, his October 1959 separation examination had a normal whispered test and he denied ear trouble.  The first mention of a history of left ear, not bilateral, hearing loss was in May 2000, and treatment notes do not document a history of bilateral hearing loss till August 2000, about 40 years after service.  The lack of consistency in the Veteran's self-report of the nature and etiology of his auditory problems undercuts its reliability.  As such, the Board does not find convincing evidence of continuity of symptoms in the years following service.  In addition, evidence of a prolonged period without medical complaint, and the amount of times that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In essence, a preponderance of the evidence is against a finding that hearing loss or tinnitus is related to service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for tinnitus and bilateral hearing loss, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


